IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,               )
                                 )
     V.                          )        ID NO.: 1909003282
                                 )
DEJOYNAY FERGUSON,               )
                                 )
           Defendant.            )



                        Submitted: November 30, 2020
                         Decided: February 26, 2021

                        MEMORANDUM OPINION

                        Defendant’s Motion to Suppress.
                                  DENIED.




James J. Kriner, Esquire and Diana A. Dunn, Esquire, DEPARTMENT OF
JUSTICE, Wilmington, Delaware. Attorneys for the State of Delaware.

Andrew J. Meyer, Esquire and Alanna R. Farber, Esquire, OFFICE OF DEFENSE
SERVICES, Wilmington, Delaware. Attorneys for Defendant.



BUTLER, R.J.
      The Court is here called on to enter a ruling with respect to a statement made

by the defendant while in police custody. For the following reasons, the Court will

deny Defendant’s motion to suppress the statement.

                               FACTS AND HISTORY

      Defendant was an employee of Little People Child Development Center on

Wrangle Hill Rd. near Bear, DE. She was assigned to the Infant Room. On Sept. 5,

2019, an infant at the Center died and Defendant became the suspect of the homicide

of the infant. The suspicions were founded, at least in part, on a video monitoring

system in the Infant Room that captured what the State alleges was the Defendant’s

suffocation of the infant.

      The focus of the instant motion concerns a statement made by the Defendant

when she was brought to the State Police Troop 2. The Statement was video and

audio recorded and copies have been provided to the Court. The parties are in

agreement that the recorded questions and answers are a sufficient basis upon which

the Court can render an opinion on the motion.

      In addition to the recorded statement and transcript, the Court has considered

the briefs of the parties. The defense argues that the Defendant made an invocation

of her Miranda rights and that the subsequent statement should be suppressed as a

post-invocation statement prohibited by Edwards v. Alabama. The State argues that

Defendant made what was at most an ambiguous invocation of her Miranda rights

                                         1
and when the police clarified whether she was invoking her right to counsel, the

Defendant knowingly and intelligently waived her rights.

                                    ANALYSIS

      The transcript of the interview tells the story of Defendant’s ambiguous

invocation of her right to counsel. After being advised of her Miranda rights, the

following exchange took place:

   Detective:   And having these rights in mind, do you wish to answer our
                questions?
   Defendant:   Um. Am I able to get an attorney?
   Detective:   Um. Well, that, it’s – it’s up to you. That’s really your call. I
                mean just – just know your rights, you know.
   Defendant:   Yeah.
   Detective:   We’re not going to bring an attorney in here.
   Defendant:   I know that.
   Detective:   We’re not gonna bring an attorney in here.
   Defendant:   I know that.
   Detective:   We – we just won’t talk to you.
   Defendant:   Yeah, um. I’ll answer questions then (inaudible).
   Detective:   You say you will?
   Defendant:   All right.
   Detective:   Okay.
   Defendant:   Okay.
   Detective:   (inaudible)
   Detective:   ah. I’m sorry?
   Defendant:   I was gonna say and I do understand my rights that have been read
                to me.
   Detective:   Okay. And just to clarify, you wanna answer – you wanna
                [Defendant nods affirmatively]. Okay. And can you spell your first
                and last name?

      Defendant’s query “Am I able to get an attorney?” might be seen as an

invocation of the right to counsel. The detective’s response was neither positive nor

                                         2
negative but rather placed the onus back on the Defendant. After explaining that if

she did so, “we just won’t talk to you,” the Defendant said, “I’ll answer questions

then,” clearly having resolved her dilemma with the decision to speak without

counsel present.

       The parties direct the Court to Crawford v. State,1 a case in which the

Delaware Supreme Court traced the lineage of the right to counsel in custodial

interrogations from Miranda v. Arizona2 (establishing the right) to Edwards v.

Arizona3 (requiring that police cease further questioning in the face of an explicit

invocation of the right) to Smith v. Illinois4 (announcing a two-step inquiry for

whether a statement may survive admissibility after an invocation). The Crawford

Court adopted the “clarification approach” to an ambiguous invocation of the right

to counsel: after the subject makes an ambiguous reference to the right to counsel,

further questioning must be limited to clarifying the reference.5

       Crawford was a case in which these principles can be seen at work.

Crawford’s ex-girlfriend had been found dead and he knew police were seeking him

for questioning. In a phone call with the police, he asked if he needed an attorney

and, much like our defendant here, the police told him that was his decision. After


1
  580 A.2d 571, 573-74 (Del. 1990).
2
  384 U.S. 436, 478-79 (1966).
3
  451 U.S. 477, 484-85 (1981)
4
  469 U.S. 91, 95 (1984).
5
  Crawford v. State, 580 A.2d at 575-76.
                                           3
visiting with two attorneys, he was on his way to a third consultation when he was

picked up by police, who had search warrants for hair samples and fingernail

scrapings. When interviewed back at the station, he waived his right to counsel and

made statements the State sought to introduce against him. The Supreme Court

affirmed the trial court’s denial of Crawford’s motion to suppress. It is noteworthy

that whatever internal questions Crawford had about consulting a lawyer before

entering the police station, he did not express them in the face of Miranda warnings

administered before questioning.

      We have other iterations of the rule in play in Delaware case law. In Restrepo-

Duque v. State, the defendant said “I don’t know. What would be better? If I talk to

a lawyer?”6 The police responded that it was up to him, but then added that “it would

be nice to get your ahh side of the story out…”7 The Supreme Court said that while

the officer’s further comment about getting the suspect’s story out was

“troublesome,” under the “totality of the circumstances,” it did not exceed the

bounds of permitted clarification.8

      In Demby v. State,9 the defendant made some confusing references to seeking

counsel in the hours before he was arrested. The attempts at clarifying what he



6
  2015 WL 9268145, at *2 (Del. Dec. 17, 2015) (TABLE).
7
  Id.
8
  Id. at *5.
9
  1995 WL 717619, at *2 (Del. Super. Nov. 28, 1995).
                                            4
meant yielded a statement that “that’s why I want him [an attorney] here so, you

know, give him, ask him real quick questions and you can take it from there.”10

Nonetheless, in seeking further clarification, the defendant said he knew “I have the

right not to say anything” at which point he proceeded to say things.11 The Superior

Court found that from all the circumstances, the defendant had not been interrogated

in violation of his right to seek counsel.

       Perhaps epitomizing the opposite end of the spectrum is State v. Phillips,12 a

Superior Court decision in which police were investigating a child death and

interviewed the child’s father twice at the police station. During an interview, the

defendant was asked to participate in a polygraph exam. He responded that “I don’t

know. I still might – I still might have to get a lawyer if I have to say yes or no.”13

The officer assured him that the polygraph results would not be admissible in court.

Several minutes later, defendant was advised of his right to stop answering questions

and he said “I need – I need to call my family. I need to call my uncle that maybe

refer me a lawyer. I need to call somebody.”14 The officer changed the subject.

Again, later, defendant asked to see pictures of his deceased daughter and the

detective, perhaps growing impatient, said “Are we going to keep discussing this or


10
   Id. at *3.
11
   Id.
12
   2004 WL 2521816, at *1 (Del. Super. Oct. 22, 2004).
13
   Id. at *2.
14
   Id.
                                             5
are you going to get a lawyer or what’s the deal?” to which the defendant replied

“Yeah, I’m going to get a lawyer because…” and the detective responded that

“basically then this is going to be a waste of my time.”15 Finally, over 30 minutes

after first raising the prospect of a lawyer, the defendant made an unequivocal

request for counsel.

          The Court found the interview failing under the Crawford criteria. The Court

said, “Instead of this required clarification, the officer tried to dissuade Phillips from

seeking counsel by offering him legal advice, i.e. that polygraph tests are not

admissible evidence and thus could not be used against him in the event of a trial.”16

It is also informative that the Court did not rest on the first arguably ambiguous

invocation in ruling in favor of suppression, but rather considered the multiple

ambiguous invocations as indicative that the detective’s failure to stop the

questioning and clarify the defendant’s wishes was intentional or at least reckless

disregard of defendant’s right to counsel.

          So informed by the cases of the parameters of our inquiry, we turn back to

case at hand. Here, unlike Phillips, there was but one mention of the right to counsel,

at the outset of the interview. When the defendant said, “am I able to get an




15
     Id.
16
     Id. at *4.
                                             6
attorney?” the detective’s response was consistent with Crawford and Restrepo-

Duque that it was up to her.

      When the detective next said, “we are not going to bring one in here” but if

she wishes an attorney “we just won’t talk to you,” these may not have been the best

responses. On one hand they may fall into the category of “legal advice” eschewed

by the Court in Phillips. On the other hand, they may have been simple statements

of fact, devoid of an intent to direct Ms. Ferguson in any particular direction. Had

the discussion of the consequences of invoking the right to counsel continued

further, there is a danger of straying from the Crawford duty to limit further

questioning to seeking clarification whether defendant wanted a lawyer. But the

discussion did not continue, it ended there.

      The Court’s job is to consider the totality of the circumstances, including the

rest of the interview, to determine whether the statement was obtained despite

defendant’s asserted right to counsel. Here, there was certainly no unequivocal

assertion of the right to counsel, even though the right was concededly spelled out

to the defendant at the outset when she was Mirandized. The detective’s statement

that they would not procure counsel to bring into the room with them but instead

would simply stop talking with her was not directive or threatening or coercive, in

tone or effect.




                                          7
      The Courts have not, so far as can be determined, prescribed a specific script

to be followed when a suspect makes an ambiguous request for counsel. But the

detectives’ response that the decision was Defendant’s to make has been upheld in

the appellate courts. The further comment that the questioning would cease was

little more than a statement of fact and the Court does not conclude that it was

intended to overcome Defendant’s choice to request counsel. The defendant’s

somewhat wistful question whether she could have an attorney at some vague, ill-

defined point was at most ambiguous and her election to proceed with a statement

cannot be seen as an invocation of her right to counsel. The Court does not find that

the detective’s “clarifying” questions were intended to undermine her rights. The

Court therefore denies Defendant’s motion to suppress her statements to the police.

                                 CONCLUSION

      The Motion to Suppress is DENIED.

      IT IS SO ORDERED.




                                                 Charles E. Butler, Resident Judge




                                         8